Title: To Benjamin Franklin from Jacques-Donatien Le Ray de Chaumont: Two Notes, [before 22 October 1777]
From: Chaumont, Jacques-Donatien Le Ray de
To: Franklin, Benjamin


I.
[Before October 22, 1777]
Je prie M. franklin d’avertir M. andrew Patton de se Rendre a Rouen pour s’embarquer pour Cadix a Bord de L’heureuse Rencontre Capitaine Noel Martin.
M. Patton peut prendre la diligence qui vat a Rouen dans un jour. Il s’adressera a Rouen a M. holker avec La Lettre cy Jointe. Il s’adressera a Cadix a Messieurs Rey et Brandenbourg.
M. franklin voudera Bien donner unne Commission du Congrès pour que M. Patton puisse faire la guerre aux anglais.
 
Endorsed: Request of Mr. de Chaumont in favr of Mr Patton
 
 II.
[Before October 22, 1777]
Chaumont prie M. franklin d’ecrire a M. Maurice Negociant a Philadelphie pour L’engager a procurer un Chargement de tabac s’il en est Bezoing a un Navire que J’expediray de Cadix a [blank in MS] et qui sera conduit par le Capt. Patton. Ce Navire sera entierment Chargé de sel et si la vente du sel ne suffisoit pas pour luy procurer un Chargement de tabac, Prier M. Maurice d’y supléer, et de se rembourser sur moy de ses avances.
 
Endorsed: Request of M de Chaumont relating to Cargo of Ship from Cadiz
